Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  on line 3, “the first phase atmospheric . . . distillation” should read “the first phase by atmospheric. . . distillation . . . .”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, on line 6, the verb “dehydrating” is used without specifying what is being dehydrated.  Thus, the claim is unclear as it cannot be determined what element is being referred to.
Regarding Claim 1, on line 8, the phase “solvents on specific proportions” is used.  It is unclear what is intended by the phrase.  The Office recommends amending to “at least two organic solvents present in a specific ratio.” 
Regarding Claim 1, on line 8, the phrase “another physical procedure” lacks antecedent basis since the extract is not disclosed as being passed through a first physical procedure.
Claims 2-18 depend from Claim 1, and import its deficiencies.
Regarding Claim 3, “the two solvents” lack antecedent basis because only “organic solvents” are introduced. The use of the generic term “solvents” impermissibly broadens the claim.  The Office recommends amending to “organic solvents.”
Regarding Claims 6-7, it is not clear where in the process the resting step is performed. It is not clear whether it occurs once the extract is passed through “another physical procedure,” whether it is in fact said “another physical procedure” or whether it is the “physical procedure” which occurs before said “another physical procedure” but for which antecedent basis has not been established. 
Regarding Claims 6-7, it is unclear whether “solvents” refer to the organic solvents of Claim 1 or whether they represent a different element.  The Office recommends amending to “said organic solvents.”
Regarding Claims 10-11, “the solvent” lacks antecedent basis because only the narrower “organic solvents” have been introduced.
Regarding Claims 15-17, it is unclear whether “solvents” refer to the “organic solvent” of Claim 1, or whether they are a separate element.  The Office recommends amending to “said organic solvents.”
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Consider the closet prior art U.S. Patent Application Publication 2014/0251869 to Macdonald, which teaches that its process is directed towards processing used oil from engine oil. (para. [0019]). Since a particular feedstock having fractions with particular boiling points is contemplated, characterization of the feedstock is implied. (Id. at para. [0020]).
A filtration step is disclosed to remove solids (e.g. a physical treatment).  (Id. at para. [0023]). While no value is given for the micron size of the solid contaminants, the person of ordinary skill in the art could select any level of filtration suitable for the process and within the bounds of the capabilities of the process equipment by selecting an appropriate filter.  Such a person understands that a tradeoff exists between feedstock flow and filtration level (e.g. filtration of finer contaminants will cause slower flow through the filter media), and could select optimum or workable values for filtration level through routine experimentation.  Dewatering (dehydration), and elimination of light hydrocarbons is disclosed. (Id.). 
Extraction of the pre-treated (filtered, distilled) is disclosed. (Id.) Solvent extraction is disclosed as useful in the art for separating paraffins(e.g. the type of molecule used for lube base oil) from contaminants (solids/aromatics/etc.) (Id. at para. [0016]).  Macdonald teaches the selection of organic solvents including aliphatic alcohols. (Id. at Claim 13). The selection of particular amounts of the solvents 
However, Macdonald teaches physical and chemical separation techniques suitable for the separation of components. (Id. at para. [0023]).  The extractant is passed to a series of distillation columns to separate product from solvent. (Id. at para. [0030])
The oil base is upgraded in hydrogenation zone 256 (a physicochemical upgrade). (Id. at para. [0032].
Macdonald does not teach separation of the oils by physical methods.  Rather, it teaches separation by boiling point (e.g. distillation) a chemical property.  In contrast to the present process, MacDonald passes the heavy residual fraction (equivalent to the viscoelastic and semi-solid precipitate) out of the process in the last phase of its three separation phases. (MacDonald, Fig. 1, elements 116, 118, para. [0023]).  Thus, MacDonald cannot be expected to produce the (viscoelastic and semi-solid precipitates) in the solvent extraction step, as that fraction is removed prior to the solvent extraction step.  There is no teaching, suggestion, or motivation found in the art to modify MacDonald to arrive at the present process. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. App. Pub. 2009/0223862; 2018/0245001; 2020/0407648; U.S. Patents 4,512,878, 4,360,420.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/               Primary Examiner, Art Unit 1772